     3:16-cv-03013-JMC        Date Filed 01/06/21      Entry Number 176        Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

CAREER COUNSELING, INC. d/b/a
SNELLING STAFFING SERVICES, a
South Carolina corporation, individually And           CASE NO.: 3:16-cv-3013-JMC
as the representative of a class of Similarly          CLASS ACTION
situated persons,

                              Plaintiffs,

                       v.

AMERIFACTORS FINANCIAL GROUP,
LLC and JOHN DOES 1-5,

                              Defendants.

                      AMERIFACTORS FINANCIAL GROUP, LLC’S
                        OPPOSITION TO PLAINTIFF’S MOTION
                           FOR ENTRY OF COURT ORDER

       Defendant AmeriFactors Financial Group, LLC (“AmeriFactors”) submits this response

in opposition to Plaintiff’s Motion for Entry of a Court Order to Pursue Immediate Discovery

Compliance from Third-Party Phone Carriers (the “Motion”) (Dkt. 172).

I.     INTRODUCTION

       Plaintiff’s Motion seeks to compel more than 300 third parties to respond to subpoenas

(the “Subpoena”), notwithstanding any objections such third parties may have made, without

providing notice of this Motion to the impacted third parties. This defect, alone, renders the

Motion procedurally improper and supports denying it.

       In addition, allowing Plaintiff to enforce compliance with hundreds of Subpoenas at this

late stage of discovery will significantly delay the resolution of this case. While AmeriFactors

agreed to a modest extension of the discovery deadline to complete depositions of witnesses

already noticed, it is not agreeable to further extending these deadlines to permit an avalanche of
      3:16-cv-03013-JMC       Date Filed 01/06/21       Entry Number 176        Page 2 of 14




third-party discovery that was not obtained or appropriately pursued within the timeframe this

Court has provided.

        And, there is little benefit to be gained by full compliance with Plaintiff’s Subpoenas, to

which carriers have objected, including on the basis of burden and relevance. While Plaintiff

inexplicably does not say so in its Motion (and rather represents that the Subpoenas were served

for a different purpose), it appears that Plaintiff is attempting to use these Subpoenas to answer

the question of whether a subscriber to a particular phone number used an online fax provider to

receive faxes. But, as two Subpoena recipients have already made clear, telecommunications

carriers are unable to answer this question. Indeed, telecommunications providers’ records

cannot be used to show whether a particular subscriber used an online or computerized fax

solution because any subscriber could use such a feature even though the carrier itself did not

provide the service. Accordingly, Plaintiff’s proposed exercise only stands to delay matters and

impose a burden on hundreds of third party telecommunications carriers.

        The Motion should be denied.

II.     FACTUAL AND PROCEDURAL BACKGROUND

        Background Regarding Plaintiff’s Claims and Proceedings Before the Federal

Communications Commission (“FCC”). Plaintiff filed this action on September 2, 2016. (Dkt.

No. 1.) In its First Amended Class Action Complaint, Plaintiff alleges that on June 28, 2016,

AmeriFactors sent an unsolicited facsimile (the “Fax”) to Plaintiff and other members of the

following putative class:

               All persons who (1) on or after four years prior to the filing of this
               action, (2) were sent telephone facsimile messages of material
               advertising the commercial availability or quality of any property,
               goods, or services by or on behalf of Defendants, and (3) from
               which Defendants did not have prior express invitation or
               permission, or (4) which did not display a proper opt-out notice.


                                                 2
     3:16-cv-03013-JMC         Date Filed 01/06/21      Entry Number 176        Page 3 of 14




(Id. ¶ 19.)

        In September 2018, this Court stayed this action pending the resolution of AmeriFactors’

Petition for Declaratory Relief, which was filed on July 13, 2017, before the FCC. (Dkt. No. 88.)

As this Court acknowledged, the FCC’s then-anticipated ruling “could be potentially dispositive

of Plaintiff’s class claims if an individual case by case analysis will be required to determine

whether the putative class members received the complained of facsimiles on a telephone

facsimile machine over a regular telephone line or on a computer or some other device over the

internet.” (Id.) On December 9, 2019, the FCC issued a Declaratory Ruling on AmeriFactors’

Petition (“FCC Ruling”) holding, in pertinent part:

                By this declaratory ruling, we make clear that an online fax service
                that effectively receives faxes “sent as an email over the internet”
                and is not itself “equipment which has the capacity . . . to
                transcribe text or images (or both) from an electronic signal
                received over a regular telephone line onto paper” is not a
                “telephone facsimile machine” and thus falls outside the scope of
                the statutory prohibition.

(Dkt. 98, Ex. 1, ¶ 3) (emphasis added). The FCC reached this conclusion because “online fax

services differ in critical ways from the traditional faxes sent to telephone facsimile machines

Congress addressed in the TCPA,” because these devices “use paper and ink only when the

recipient chooses to print it using their own separately provided equipment” and also do not

“occupy[] the recipient’s fax machine so it is unavailable for other transmissions.” Id., ¶ 13.

AmeriFactors’ position is that the FCC Ruling is dispositive of Plaintiff’s class claims, while

Plaintiff argues it is not.

        The Current Discovery Schedule. Following the FCC Ruling, on January 8, 2020, this

Court lifted the stay. (Dkt. 102.) Thereafter, at the parties’ request, the Court further stayed the

case, including due to the challenges presented by COVID-19. (Dkt. 124.) On June 23, 2020,



                                                 3
        3:16-cv-03013-JMC       Date Filed 01/06/21      Entry Number 176        Page 4 of 14




the Court lifted the stay and entered an Amended Conference and Scheduling Order, setting forth

a revised case schedule with a deadline of January 15, 2021 to conclude non-expert discovery.

(Dkt. 128.) On January 5, 2021, the Court extended fact discovery until February 26, 2021.

(Dkt. 175.) Thus, under the recently amended schedule, the parties are poised to complete fact

discovery early this year.

          Overview of Pertinent Discovery. With respect to the substantive discovery productions,

as pertinent to this Motion, two files were produced that purport to represent transmission data

for the Fax sent by third party fax providers on June 24, 2016 and June 28, 2016, respectively

(the “Fax Logs”). (Expert Report of Robert Biggerstaff, ¶¶ 13-15.) Plaintiff’s expert avers that

the Fax Logs reflect that the Fax was successfully received by 58,944 unique phone numbers.

(Id., ¶ 15.) A target list (the “Target List”) used by one of the fax providers was also produced in

discovery. (Declaration of Lauri Mazzuchetti (“Mazzuchetti Decl.”), ¶ 3.) That Target List

includes the business name, an individual contact name and gender, a mailing address, telephone

number and purported facsimile number of each intended recipient identified in the Fax Logs.

(Id.)

          The 326 Third Party Subpoenas at Issue.          Between September 16, 2020 and the

December 22, 2020, Plaintiff served at least 326 subpoenas (the “Subpoenas”) on third party

telecommunications providers, requesting the following as to a lengthy list of phone numbers:

          1.      For each telephone number on the list for the date listed, identify whether
          or not you provided online fax service to the subscriber of that telephone number.

          2.     For each telephone number on the attached list for the date listed, provide
          the name and address of the subscriber.

(Mazzuchetti Decl. ¶¶ 4-5; Ex. A.) Each Subpoena included a list of phone numbers; in the case

of some Subpoena recipients, thousands of numbers are at issue. (Id. ¶ 6.) Plaintiff represents in

its Motion that it served these Subpoenas “[i]n order to compile a list of subscriber names and

                                                  4
    3:16-cv-03013-JMC         Date Filed 01/06/21      Entry Number 176        Page 5 of 14




addresses identifying class members.” (Mot. at ¶ 4; see also id. at ¶ 7.) It appears, however, that

the true purpose of the hundreds of Subpoenas is to address the FCC Ruling by attempting to

determine whether or not the Subpoenaed party provided “online fax service to the subscriber of

that telephone number.” (Mazzuchetti Decl. Ex. A.)

       Plaintiff Has Failed To Provide AmeriFactors with the Responses and Objections to

the Subpoenas that are Pertinent To This Motion. Since Plaintiff began serving the hundreds

of Subpoenas back in September, counsel for AmeriFactors had requested that Plaintiff produce

to AmeriFactors any subpoena responses, including objections, that it received. (Mazzuchetti

Decl. ¶¶ 7, 9, Ex. D.) To date, AmeriFactors has received fewer than five responses to the

Subpoenas. (Id. ¶ 10.)

       Verizon’s September 23, 2020 Subpoena Response. On September 28, 2020, Plaintiff’s

counsel sent to AmeriFactors’ counsel Verizon’s Subpoena response. (Mazzuchetti Decl. ¶ 7.)

Verizon’s response, dated September 24, 2020, objects to the Subpoena on eleven (11) separate

grounds, including undue burden and relevance. (Id. Ex. B.) In addition, Verizon states that

“Verizon does not have information available to it to determine whether the customer associated

with the telephone numbers used the number with a fax or online service. Verizon therefore has

no information responsive to this request.” (Id.)

       Comcast’s October 2020 Subpoena Response. On October 30, 2020, AmeriFactors

received Comcast Corp.’s Subpoena response, which stated it was a “further” objection

referencing an “initial” objection of October 14, 2020. (Mazzuchetti Decl. Ex. C.) Comcast’s

counsel has advised that Plaintiff’s counsel asked his client to provide a declaration that Comcast

did not provide online fax services during the time period in question. (Mazzuchetti Decl. ¶ 8.)

It is AmeriFactors’ understanding that if Comcast provided such declaration, Plaintiff’s counsel



                                                5
     3:16-cv-03013-JMC          Date Filed 01/06/21     Entry Number 176       Page 6 of 14




will not require that third party to provide the name and address of each subscriber—the very

reason that Plaintiff had represented to this Court that it had served the Subpoenas. (Id.)

Comcast, like Verizon, has also indicated that even if it provided such a declaration, it would not

be able to answer the ultimate question of whether the subscriber at issue had used an online or

computerized fax solution because any subscriber could use such a feature even though the

carrier itself did not provide the service. (Id.)

        Plaintiff Has Failed To Provide The Objections and Subpoena Responses That It

Received, Despite Agreeing to Do So. Having received some of the Subpoena responses,

including Verizon’s September 24, 2020 objection, AmeriFactors reasonably believed that

Plaintiff’s counsel had been providing to it the responses and objections to the Subpoenas as it

received them. (Id., ¶ 9.) Given that months had passed and that it had not received additional

Subpoena responses or objections from Plaintiff, coupled with the approaching end of fact

discovery, AmeriFactors reasonably assumed that Plaintiff was not pursuing the Subpoenas.

        According to Plaintiff, it has served 138 of the Subpoenas in either September 2020 or

early October 2020, and 185 Subpoenas in November 2020. (Id., ¶ 4.) AmeriFactors was

surprised to learn from Plaintiff on December 17, 2020—when Plaintiff’s counsel first reached

out to ask for AmeriFactors’ consent to the instant Motion—that numerous other carriers had

objected to the Subpoenas, including on privacy grounds and under the Cable Communications

Policy Act of 1984 (the “Act”). (Id., ¶ 9.) On December 23, 2020, counsel for AmeriFactors

again asked—as reflected in an email—for a complete set of Subpoena responses, including any

objections received. (See Mazzuchetti Decl. ¶ 9, Ex. D.) Plaintiff’s counsel responded that such

records were being collected and “converted to a producible form.” (Id., Ex. D.) Plaintiff,

however, still has yet to provide to AmeriFactors the promised, additional Subpoena responses



                                                    6
     3:16-cv-03013-JMC        Date Filed 01/06/21      Entry Number 176       Page 7 of 14




and objections that purportedly serve as the basis for its Motion.1 (Id., ¶ 10.) Indeed, Plaintiff

claims in its Motion that “Multiple Phone Carriers have responded [to the Subpoenas] requiring a

court order pursuant to 47 U.S.C. 551 to release subscriber information,” while failing to provide

such responses to AmeriFactors. (Mot. at ¶ 5.)

       AmeriFactors is concerned that if it now receives eleventh-hour declarations and/or

Subpoena responses for more than 300 providers, the resolution of this case will be significantly

and unnecessarily delayed. Given that AmeriFactors has not been provided responses to the

Subpoenas in a timely fashion, if AmeriFactors is inundated at this late stage with hundreds of

declarations in response to the Subpoenas, AmeriFactors would require additional time to depose

any third-parties regarding what any records obtained do—and, more importantly—do not show.

       Plaintiff Filed The Instant Motion Without Identifying Relevant Carrier Objections.

Plaintiff filed the instant Motion on December 23, 2020—three months after receiving Verizon’s

objection, two months after receiving Comcast’s objection and an unknown period of time after

receiving the objections of others.     There simply is no justification for Plaintiff’s delay,

particularly given the fast-approaching discovery deadline. And whatever the justification, it

does not warrant avoiding the requirements of due process.

       Plaintiff’s Motion requests that this Court enter an order compelling each of the more

than 300 third parties to substantively respond to the Subpoenas in a matter of days, irrespective

of any objections that they may have. (Mot. at ¶ 7.) Specifically, Plaintiff requests an order

requiring each of the several hundred third parties to, among other things to: (a) “comply and

produce the subpoenaed requested records” “on or before January 13, 2020 (sic);” and (b)

provide notice to its subscribers that their identifies are sought by Plaintiff within three (3)

1
    To date, AmeriFactors has received only two responses and a single objection that are from
    September 2020.

                                                 7
    3:16-cv-03013-JMC         Date Filed 01/06/21     Entry Number 176        Page 8 of 14




calendar days after being served with a subpoena or a copy of this Court’s order. In addition,

under Plaintiff’s proposed form of order, the subscribers who received notice would have “three

(3) calendar days from the date of such notice to file any papers contesting the subpoena.”

(Proposed Form of Order.)

       Plaintiff, however, fails to identify which carriers have objected on the basis of the Act

and/or whether other objections have been asserted and on what basis.

       Plaintiff Failed To Give Proper Notice of this Motion to Enforce the Subpoenas To

The Third Party Recipients. As Plaintiff indicated in its Motion, it conferred with counsel for

AmeriFactors in late December, and requested that AmeriFactors consent to the instant Motion.

AmeriFactors declined to consent for the reasons stated herein. (Mazzuchetti Decl. Ex. D.)

Plaintiff does not indicate, however, that it even attempted to meet and confer with any of the

Subpoenaed parties.

       According to Plaintiff’s Certificate of Service, Plaintiff did not serve or otherwise

provide notice of this Motion to the more-than 300 Subpoena recipients, including those who

may have objected to the Subpoenas, and as to which Plaintiff requests that this Court issue an

order commanding compliance.

       Fact Discovery Will Soon Close, And Plaintiff’s Motion Will Create Unnecessary

Delay. As indicated, fact discovery is set to close on February 26, 2021. (Dkt. 175.) Plaintiff’s

rebuttal expert report is due on February 8, 2021. (Id.) In the event the Motion is granted,

discovery in this case will likely be significantly delayed while Plaintiff attempts to enforce

hundreds of third-parties to comply with the Subpoenas. And, given that AmeriFactors has not

been provided responses to the Subpoenas in a timely fashion, AmeriFactors may require




                                               8
       3:16-cv-03013-JMC        Date Filed 01/06/21       Entry Number 176      Page 9 of 14




additional time to depose any third-parties regarding any records obtained. Thus, the Motion

poses a significant threat to timeline for resolution of this case.

III.     PLAINTIFF’S MOTION SHOULD BE DENIED

         A.     Plaintiff Failed To Give The Notice Required By Fed. R. Civ. P. 45

         Federal Rule of Civil Procedure 45(d)(2)(B)(i) sets forth the procedure by which the

Court may compel compliance with a Subpoena. In pertinent part, the Rule provides, “[a]t any

time, on notice to the commanded person, the serving party may move the court for the district

where compliance is required for an order compelling production or inspection.” Fed. R. Civ. P.

45(d)(2)(B)(i). Here, Plaintiff has failed to provide the required notice to the “commanded

person”—the more than 300 third party telecommunications providers served with the

Subpoenas. On this basis alone, Plaintiff’s Motion must be denied.

         Such notice is particularly important here because at least two Subpoenaed parties have

objected that the Subpoenas would impose a heavy burden on them, including to fulfill their

duties under the Act and other privacy laws. Common sense suggests that such burden is

increased when dealing with former subscribers as to whom the carriers may not have sufficient

information to provide notice. It is undisputed that the Act applies to the discovery sought,

which includes a section entitled “protection of subscriber privacy,” providing that:

                [A] cable operator shall not disclose personally identifiable
                information concerning any subscriber without the prior written or
                electronic consent of the subscriber concerned and shall take such
                actions as are necessary to prevent unauthorized access to such
                information by a person other than the subscriber or cable operator,
                [unless the disclosure is] made pursuant to a court order
                authorizing such disclosure, if the subscriber is notified of such
                order by the person to whom the order is directed.

47 U.S.C. § 551((c)(1) & (2)(B) (emphasis added). Thus, any order by this Court requiring that

the phone carriers comply with the Subpoenas would also amount to an order requiring the


                                                   9
    3:16-cv-03013-JMC         Date Filed 01/06/21          Entry Number 176   Page 10 of 14




phone carriers to undertake the process of providing notice to each subscriber and former

subscriber that may be at issue. This process becomes, on its face, burdensome when one

considers the volume of subscribers at issue. For example, the Subpoena issued to Comcast

seeks information concerning over 5,500 phone numbers for which Comcast would be required

to provide notice of the requested disclosure. (Mazzuchetti Decl. Ex. C.) Comcast is just one of

the 300 phone providers to which Plaintiff’s proposed order would apply.

       B.      Plaintiff’s Subpoenas Will Not Resolve the Question of
               Which Recipients Received the Fax from an Online Fax Service

       Under the Federal Rules of Civil Procedure, parties may only obtain discovery that is

“proportional to the needs of the case,” taking into consideration the “burden or expense of the

proposed discovery.” Fed. R. Civ. P. 26(b)(1). Similarly, a party issuing a subpoena “must take

reasonable steps to avoid imposing undue burden or expense.” Fed. R. Civ. P. 45(d)(1). In

addition to imposing a high burden, Plaintiff’s Subpoenas are unlikely to resolve any issues and

are therefore not proportional to the needs of the case.

       Plaintiff’s Subpoenas will not provide it with the information needed to avoid an

individualized investigation into whether each Fax recipient received the fax on a “telephone

facsimile machine” as opposed to an online fax service. Plaintiff issued over 300 Subpoenas in

an effort to answer this question – the breadth of this discovery alone demonstrates the

individualized nature of this inquiry.

       Even if obtained, however, this evidence will not identify which Fax recipients, if any,

received the Fax on a telephone facsimile machine. First, it is possible that many of the

subpoenaed entities do not provide online fax services, so the answer to Subpoena question

number could be a guaranteed “no,” regardless of whether the subscribers used an online fax

service provider or not. Second, several online fax service providers permit their customers to


                                                 10
      3:16-cv-03013-JMC        Date Filed 01/06/21      Entry Number 176        Page 11 of 14




use their carrier’s call forwarding feature to forward incoming “calls” to the online fax service.

In that case, the telephone carrier would reflect that the customer is a regular subscriber of

telephone services, and would have no record that the telephone number is actually used for

online fax services.2 Both Comcast and Verizon have confirmed this to be true. Indeed, as

Verizon stated, these carriers “do[] not have information available . . . to determine whether the

customer associated with the telephone numbers used the number with a fax or online service.”3

(Mazzuchetti Decl. Ex. B.)

         Therefore, and to the extent that it is Plaintiff’s goal, the 300 Subpoenas will not help it

identify a class of persons that received the Fax on a traditional telephone facsimile machine as

opposed to using an online or computerized fax solution.

IV.      THE BURDEN OF PLAINTIFF’S SUBPOENAS OUTWEIGHS THE BENEFIT

         As set forth above, there is little benefit to be gained by full compliance with Plaintiff’s

Subpoenas. Rather, the Subpoenas impose a heavy burden on the phone carriers for compliance

and threaten to delay the resolution of this case. Such delay is unwarranted, however, because

even if Plaintiff obtained responses to all of the Subpoenas, these responses still would not

answer the question of whether a subscriber to a particular phone number used an online fax

provider to receive faxes. In any event, the Subpoena recipients should, at the very least, be

given the opportunity to be heard on their objections. Further, while AmeriFactors agreed to a

modest extension of the discovery deadline to complete depositions of witnesses already noticed,


2
      A subscriber might use this process if it does not want to give up ownership of its number by
      porting it to the online fax service instead.
3
      Plaintiff also cannot identify those Fax recipients that used online fax services by serving
      subpoenas to each of the hundreds of online fax providers, including those that resell the
      services of online fax providers like J2 Global, Inc. An online fax provider cannot identify
      whether a call comes in directly or is forwarded from another number, so Plaintiff’s
      Subpoenas would not capture a call forwarding scenario.

                                                 11
     3:16-cv-03013-JMC        Date Filed 01/06/21         Entry Number 176     Page 12 of 14




it is not agreeable to permitting Plaintiff to pursue third-party discovery that was not obtained or

appropriately pursued within the timeframe this Court has provided.

       Accordingly, the “burden or expense of the proposed discovery outweighs its likely

benefit” and Plaintiff’s Subpoenas are not “proportional to the needs of the case.” See Fed. R.

Civ. P. 26(b)(1). The parties should complete the already-noticed depositions, and proceed to

address class certification on the record created.

V.     THE BURDEN OF PLAINTIFF’S SUBPOENAS OUTWEIGHS THE BENEFIT

       For the reasons set forth above, Plaintiff’s Motion should be denied.

Dated: January 6, 2021                               Respectfully submitted,

                                                     NELSON MULLINS RILEY &
                                                     SCARBOROUGH LLP


                                                     By: s/William H. Latham
                                                         William H. Latham
                                                         Federal Bar No. 5745
                                                         E-Mail: bill.latham@nelsonmullins.com
                                                         Jonathan M. Knicely
                                                         Federal Bar No. 12103
                                                         E-Mail: jonathan.knicely@nelsonmullins.com
                                                         1320 Main Street / 17th Floor
                                                         Post Office Box 11070 (29211-1070)
                                                         Columbia, SC 29201
                                                         (803) 799-2000

                                                     KELLEY DRYE & WARREN LLP

                                                        Lauri A. Mazzuchetti (Pro Hac Vice)
                                                        Whitney M. Smith (Pro Hac Vice)
                                                        One Jefferson Road
                                                        Parsippany, New Jersey 07054
                                                        (973) 503-5900
                                                        lmazzuchetti@kelleydrye.com
                                                        wsmith@kelleydrye.com

                                                        Attorneys for Defendant AmeriFactors
                                                        Financial Group, LLC


                                                 12
   3:16-cv-03013-JMC        Date Filed 01/06/21    Entry Number 176       Page 13 of 14




                              CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on January 6, 2021, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to counsel of record below.


                                              /s/ William H. Latham
                                              WILLIAM H. LATHAM
                                              Federal Bar No.: 5745
                                              Bill.latham@nelsonmullins.com


                                              NELSON MULLINS RILEY &
                                              SCARBOROUGH LLP
                                              Meridian, 17th Floor
                                              1320 Main Street
                                              Columbia, SC 29201
                                              Telephone (803) 255-9533
                                              Facsimile (803) 255-9075

                                              Attorneys for Defendants
                                              AmeriFactors Financial Group, LLC
   3:16-cv-03013-JMC    Date Filed 01/06/21   Entry Number 176   Page 14 of 14




                           ATTORNEY SERVICE LIST


John G. Felder, Jr.                      Brian J. Wanca (Pro Hac Vice)
McGowan, Hood & Felder, LLC              Anderson & Wanca
1517 Hampton St.                         3701 Algonquin Road, Suite 500
Columbia, SC 29201                       Rolling Meadows, IL 60008
Email: jfelder@mcgowanhood.com           Email: bwanca@andersonwanca.com
